Crew III, J. (dissenting).
Although I concur in the balance of the majority’s decision, I respectfully dissent on the issue of ineffective assistance of counsel. While it is true that counsel appeared at pretrial hearings, made an opening statement, engaged in extensive cross-examination of prosecution witnesses and made a summation, I am of the view that his trial advocacy substantially undermined defendant’s case and cannot be ascribed to the employment of any legitimate trial *626tactics, thereby depriving defendant of the "meaningful representation” of counsel to which he is constitutionally entitled (see, e.g., People v Baldi, 54 NY2d 137, 147).
Counsel’s first error, and arguably the most egregious, was his failure to seek a Wade hearing. The sole person connecting defendant to the crime was Peter Cook, whose only occasion to observe defendant was from a moving vehicle over a period of four to five seconds. Additionally, review of the Grand Jury minutes indicates that Cook’s initial photographic identification was tentative and that there was conversation between Cook and the police officer conducting the identification concerning defendant’s photograph. Given that and the fact that defendant’s case involved a misidentification defense, the need for judicial scrutiny of the circumstances surrounding the photographic array is self-evident, and I can conceive of no legitimate tactical reason for failing to request a hearing (see, People v Echavarria, 167 AD2d 138, 139).
Further, during the course of examining the investigating officer, the prosecutor purportedly qualified him as an "expert” and, without objection, elicited testimony from him that the driver of the car that struck the victim was not intoxicated and knew exactly what he was doing, at one point stating, "[a]lmost like a very good driver that knew exactly how he wanted to do that”. In essence, by failing to object, counsel permitted the investigating officer to render his opinion that defendant intended to strike the victim, which was clearly improper (see, People v Robinson, 191 AD2d 595, 596-597; People v Kincey, 168 AD2d 231, 231-232, lv denied 78 NY2d 955).
Additionally, Cook was permitted to testify, without objection, as follows:
"Q And have you, on occasion, seen vehicles which appeared to be out of control?
"A Sure.
"Q And have you seen—in the time you have been driving— vehicles appear to make maneuvers which were deliberate?
"A Yes.
"Q Based on your observation of the maneuver that [defendant’s vehicle] made at this point in time on Madison Avenue tell the jury whether or not, in your observation, it appeared to be an out-of-control maneuver?
"A No, it wasn’t an out-of-control maneuver.”
Taking these questions together, Cook was improperly permitted to imply to the jury that the maneuver of the vehicle was deliberate and intentional. The prejudicial effect of this *627testimony was compounded by the prosecutor in her closing argument when, again without objection, she mischaracterized Cook’s testimony by stating that he had testified from the beginning that defendant’s actions were intentional and that Cook was the kind of person who would not say "[it] was an intentional act * * * unless he was absolutely sure” (see, People v Robinson, supra, at 597).
Based upon these and other errors, I am of the view that defendant did not receive meaningful representation and, as such, is entitled to reversal of his conviction and a new trial. Ordered that the judgment is affirmed.